SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

99
KA 09-01381
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ALAN TIDD, SR., ALSO KNOWN AS ALAN D. TIDD, SR.,
ALSO KNOWN AS ALAN D. TIDD, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


MARY ANN BLIZNIK, CLARENCE, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered April 9, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sexual act in the
second degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed (see People v Haywood,
203 AD2d 966, lv denied 83 NY2d 967) and the judgment is otherwise
affirmed.




Entered:    February 18, 2011                      Patricia L. Morgan
                                                   Clerk of the Court